


Exhibit 10.1




Description of Awards under Executive Bonus Plan and
2012 Equity Incentive Compensation Plan for 2013


Markel Corporation (the “Company”) has an incentive compensation program for
executive officers that generally consists of two elements-cash incentive
compensation paid under the Executive Bonus Plan and restricted stock units
issued under the 2012 Equity Incentive Compensation Plan. All executive officers
(Alan I. Kirshner, Anthony F. Markel, Steven A. Markel, F. Michael Crowley,
Thomas S. Gayner, Richard R. Whitt, III, Gerard Albanese, Jr., Bradley J.
Kiscaden, Britton L. Glisson, and Anne G. Waleski) participate in the Executive
Bonus Plan. All executive officers except for Anthony F. Markel and Steven A.
Markel participate in the 2012 Equity Incentive Compensation Plan.


Awards are subject to the achievement of pre-established performance goals and
are administered to comply with the requirements of Section 162(m) of the
Internal Revenue Code. Performance goals for 2013 relate to growth in book value
and, in the case of Mr. Albanese, also include underwriting combined ratio and
revenue growth. For all executive officers, the measurement period for the
growth in book value goal is five years.


The Compensation Committee of the Company's Board of Directors sets the amounts
payable under each performance award. The employee receives the appropriate
payment at the end of the performance period if the performance goals and other
terms and conditions of the award are met. Awards under the Executive Bonus Plan
are payable in cash and under the 2012 Equity Incentive Compensation Plan, in
restricted stock units. Any performance award must be made before the 90th day
of the period for which the performance award relates and before the completion
of 25% of such period.


Growth in book value targets are similar to prior years, except that all
transaction-related, non-recurring changes in book value arising from the
Alterra acquisition will be excluded in making the calculations. For example,
incremental increases in book value as a result of the transaction will be
excluded, as will expenses (e.g., professional fees, change in control
compensation, severance costs) resulting directly from the transaction.
Underwriting-based targets are based on a grid measuring underwriting
performance and revenue growth for the business operations for which the
executive officer has direct responsibility.








